Mr. Justice Thomson dissenting: In my opinion this is a case which comes within the Workmen’s Compensation Act. As said in the majority opinion, if the plaintiff was injured while on the defendant’s premises, and on her way to work, then her injury arose out of and in the course of her employment. Wabash R. Co. v. Industrial Commission, 294 Ill. 119; Western Coal & Mining Co. v. Industrial Commission, 296 Ill. 408. The evidence shows that the main entrance to the defendant’s plant was on 22nd street, while the entrance for employees, which was always used by the plaintiff, was on Grove street. It is clear from the photographs in the record that this was a side street, little used as a public highway. There were railroad switch tracks in Grove street, leading to a loading platform projecting over the sidewalk from the defendant’s plant and the sidewalk was used by the employees in going to and from the employees’ entrance to the plant. It further appears from these photographs that there were two area ways cut through this sidewalk, through which access was had to spaces beneath the sidewalk and from there into the basement of the defendant’s building. Bach of these area ways was protected with double iron doors, on one of which the plaintiff tripped and fell, which, when closed, were supposed to be flush with the sidewalk surface and became a part of that surface. The photographs show that on the side next to the building these doors and their framework ran right up to the wall of the building so that the wall and the doors presented a continuous surface with a right angle at the sidewalk line. In other words, the doors were an entrance to the defendant’s building through the sidewalk, maintained by the defendant at the sidewalk level, as a part of the sidewalk, by permit from the city. In my opinion, it is entirely clear that in such a situation the doors should be considered as a part of the defendant’s premises. The jury expressly so found by their special verdict. The fact that this sidewalk was open to the public and that passers-by, other than the employees, might be subjected to the same danger as that which this plaintiff encountered, does not affect the situation, in my opinion. As our Supreme Court said in Mueller Const. Co. v. Industrial Board, 283 Ill. 148, 157, the criterion “is not that other persons are exposed to the same danger, but rather that the employment renders the workmen peculiarly subject to the danger.” To reach her employment this plaintiff was required to go to the employees’ entrance and to reach that entrance she had to pass over this sidewalk daily and she could not do that without walking over these sidewalk entrances to the defendant’s premises. If the iron doors over these entrances were defective and dangerous, she was thus subjected to that danger by the conditions of her employment. If these trapdoor entrances to the defendant’s premises had been located in the walk, at the employees’ entrance, but inside the building line of defendant’s building, there would be no possible doubt that they would be regarded as a part of the premises. In my opinion, it should and does make no difference that they were located a few feet away from the employees entrance and instead of extending from the building line, in, they extended from that line, out, into the sidewalk. I do not disagree with the other points passed upon in the majority opinion, treating the case as a common-law right of action. But believing that the situation presents a case within the Compensation Act, I am of the opinion the judgment appealed from should be reversed.